                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JOSEPH SARTIN, et al.,

                           Plaintiffs,

             v.                                          Case No. 18-CV-1890

CHULA VISTA, INC., et al.,

                           Defendants.


                  ORDER DENYING PLAINTIFFS’ MOTION
                    FOR PRELIMINARY INJUNCTION


   1. Background

      Chula Vista, Inc. operates the Chula Vista Resort and Waterpark in the Wisconsin

Dells. The plaintiffs own condominium units at the resort, which they purchased with

the expectation that they could earn income by renting the condominiums to resort

visitors. The plaintiffs entered into a rental management agreement with CVR

Management, LLC, an affiliate of Chula Vista, Inc., whereby CVR would manage the

units in exchange for 40 percent of the rental income.

      Subsequent to the plaintiffs’ purchasing their condominiums, in 2009 Chula Vista

created a program called “The Club” whereby members of the public, in exchange for a
$10,000 initiation fee and annual dues, would receive a variety of benefits, including up

to 80 percent off condominium rentals. The plaintiffs allege they were injured by this

program because Chula Vista alone retained the fees from The Club. As a result, when

the plaintiffs rented their unit to a club member, they received 60 percent of a deeply

discounted rate. This not only diminished their income from the rental of their

condominium units but decreased the resale value of their units, which is tied to the

unit’s income potential.

       The plaintiffs retained counsel, who began communicating with Chula Vista in

anticipation of litigation. In a June 11, 2018 certified letter to the defendants, plaintiffs’

counsel alleged that

       through its use of The Club at Chula Vista Resorts, CVR Management and
       its members unlawfully converted the Chula Vista Condominium units
       for their own financial gain, by renting out condominium units at
       discounted rates without sharing Club fees with the owners. In doing so,
       CVR Management and its members acted in bad faith and did not use best
       efforts to maximize the owners' rental income, in violation of the Rental
       Management Agreement.

(ECF No. 4-3 at 1.)

       A few months later, in October of 2018, Chula Vista sent all condominium

owners a new rental management agreement that would take effect in November of

2018. The new agreement, which is single-spaced and stretches into 20 pages, included

the following new provision:




                                              2
      (r) Club. Owner is aware that the manner in which guests are procured for
      nightly stays has changed dramatically from the time the Unit was
      created, with travel agents charging straight commissions, conference
      planners and sports promoters are filling rooms with different systems,
      online travel agencies are charging pre-deducts, online travel agencies,
      affiliated and unaffiliated home rental booking sites have all expanded
      rapidly, and new programs with differing commission rates and methods
      are constantly being introduced. Owner is aware that Operator has
      formed a private loyalty club, ("Club") intended to operate similarly to a
      branded hotel loyalty club, in order to drive repeat business to the Resort
      and to the rental management program, which has been operating for
      years, and Owner has received Net Room Revenue for years, from stays
      by Club members. The purpose of the Club is to produce more nightly
      stays, including more nightly stays in the Unit. To the extent that the
      Owner was a party to a prior Rental Management Agreement, Owner
      acknowledges that Owner has been aware of, and consented to, the rental
      of the Unit through the Club program, at Club rates, since the creation of
      the Club, and that any charges paid by Club members to join the Club
      were in the nature of commissions, and not included in Net Room
      Revenue, or for discounts at other Hotels, Resorts, Resort amenities,
      including restaurants, waterparks, golf, shopping, impulse purchases, etc.
      Owner acknowledges that this statement is intended to clarify the intent
      of prior Rental Management Agreements, as it relates to the Club
      program, to classify these membership fees as commissions and discounts
      for other Hotels, Resorts, Resort facilities, and not Net Room Revenue.

(ECF No. 4-4 at 9.) In effect, as a condition of having CVR continue to manage their

units, the defendants required all condominium owners to acknowledge that they had

consented to The Club, the resulting diminished rental income, and to Chula Vista

keeping all of the revenue from The Club.

      The plaintiffs refused to sign the new management agreement and filed this

action as a proposed class action on behalf of all Chula Vista condominium owners.

They seek a preliminary injunction enjoining the implementation of the 2018



                                            3
management agreement. The plaintiffs further “request an order rescinding all 2018

RMAs that have already been signed by condominium owners.” (ECF No. 4 at 11.)

Alternatively, the plaintiffs ask the court to strike or void the waivers quoted above.

(ECF No. 4 at 11.)

      The defendants responded to the plaintiffs’ motion for a preliminary injunction

(ECF No. 9) and the plaintiffs replied (ECF No. 28). The defendants seek to file a sur-

reply. (ECF No. 34.) The court grants that motion. The court received oral argument

from the parties at a telephonic hearing on March 14, 2019. (ECF No. 35.)

      Subsequent to the plaintiffs filing this action the defendants sent an amended

2018 rental management agreement to all condominium owners except the five

plaintiffs. (ECF No. 28 at 3.) This amended rental management agreement deletes the

following provision, which is included in the language quoted above:

      To the extent that the Owner was a party to a prior Rental Management
      Agreement, Owner acknowledges that Owner has been aware of, and
      consented to, the rental of the Unit through the Club program, at Club
      rates, since the creation of the Club, and that any charges paid by Club
      members to join the Club were in the nature of commissions, and not
      included in Net Room Revenue, or for discounts at other Hotels, Resorts,
      Resort amenities, including restaurants, waterparks, golf, shopping,
      impulse purchases, etc.

(ECF No. 28-1 at 2.) The amended agreement replaces it with the following:

      To the extent that the Owner was a party to a prior Rental Management
      Agreement, consents to, the rental of the Unit through the Club program,
      at Club rates, and that any charges paid by Club members to join the Club
      were in the nature of commissions, and not included in Net Room



                                           4
       Revenue, or for discounts at other Hotels, Resorts, Resort amenities,
       including restaurants, waterparks, golf, shopping, impulse purchases, etc.

(ECF No. 28-1 at 2.) Although the amendment deletes the provision stating that the

condominium owners were aware of and consented to The Club, it maintains the

retroactive concession that Club charges were commissions and not “Net Room

Revenue.” Thus, if the plaintiffs signed the amended 2018 rental management

agreement, they would seem to concede a claim central to this action.

   2. Standard for a Preliminary Injunction

       “A preliminary injunction is an extraordinary remedy and is never awarded as of

right.” D.U. v. Rhoades, 825 F.3d 331, 335 (7th Cir. 2016) (citing Winter v. Natural Resources

Defense Council, Inc., 555 U.S. 7, 20 (2008)); see also Whitaker v. Kenosha Unified Sch. Dist.

No. 1 Bd. of Educ., 858 F.3d 1034, 1044 (7th Cir. 2017) (citing Girl Scouts of Manitou

Council, Inc. v. Girl Scouts of United States of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008)).

The power to grant a preliminary injunction is one that is “never to be indulged in

except in a case clearly demanding it.” Girl Scouts of Manitou Council, 549 F.3d at 1085

(quoting Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 389 (7th Cir. 1984)).

       The party seeking a preliminary injunction must demonstrate: “(1) that he will

suffer irreparable harm absent preliminary injunctive relief during the pendency of his

action; (2) inadequate remedies at law exist; and (3) he has a reasonable likelihood of

success on the merits.” Whitaker, 858 F.3d at 1044. “If the movant successfully makes this

showing, the court must engage in a balancing analysis, to determine whether the


                                               5
balance of harm favors the moving party or whether the harm to other parties or the

public sufficiently outweighs the movant's interests.” Id. As part of the second phase the

court attempts “to minimize the cost of potential error” by weighing “the irreparable

harm that the moving party would endure without the protection of the preliminary

injunction against any irreparable harm the nonmoving party would suffer if the court

were to grant the requested relief.” Girl Scouts of Manitou Council, 549 F.3d at 1086. This

involves a sliding scale: “[t]he more likely the plaintiff is to win, the less heavily need

the balance of harms weigh in his favor; the less likely he is to win, the more need it

weigh in his favor.” Girl Scouts of Manitou Council, 549 F.3d at 1086 (quoting Roland

Mach. Co, 749 F.2d at 387). “Taking into account all these considerations, the district

court must exercise its discretion ‘to arrive at a decision based on a subjective evaluation

of the import of the various factors and a personal, intuitive sense about the nature of

the case.’” Girl Scouts of Manitou Council, 549 F.3d at 1086 (quoting Lawson Prods., Inc. v.

Avnet, Inc., 782 F.2d 1429, 1436 (7th Cir. 1986)).

   3. Analysis

       There appears to be no dispute that the defendants are intentionally attempting

to quash the plaintiffs’ (and potential class members’) nascent claims. The challenged

waiver provision serves no other purpose and is not associated with any consideration

beyond merely continuing to manage the properties as they had in the past.




                                               6
        There also does not appear to be any dispute that CVR was permitted to

terminate the prior rental management agreement as it did. The parties also agree that

the defendants are under no obligation to manage the rental of the condominium units,

nor are the owners required to use CVR to manage the rental of their condominium

units. Owners are free to manage and rent their units on their own or contract with

another management company, as some of the plaintiffs have now done. However, for a

variety of reasons, units managed by a firm other than CVR would be at a significant

disadvantage in competing for renters when compared to the units managed by CVR.

       The plaintiffs have failed to demonstrate that they have standing to seek a

preliminary injunction against enforcement of the waiver provisions of the 2018 rental

management agreement. No plaintiff has signed the agreement and the window for

doing so has closed. Thus, the plaintiffs will not be bound by the waiver provision the

enforcement of which they seek to enjoin. Although the plaintiffs seek to represent the

interest of all condominium owners as class representatives (including those who have

signed the waiver), no motion for class certification has been filed, much less has the

court certified a class.

       Beyond that significant shortcoming, that plaintiffs have failed to show that they

are likely to suffer irreparable harm absent a preliminary injunction. “A harm is

‘irreparable’ if it ‘cannot be prevented or fully rectified by the final judgment after

trial.’” Girl Scouts of Manitou Council, 549 F.3d at 1089 (quoting Roland Mach. Co, 749 F.2d



                                             7
at 386). The plaintiffs argue that the loss of rental income may result in them having to

sell their condominiums. (ECF Nos. 4 at 13; 28 at 10.) But they have not offered any

evidence of the likelihood of that occurring. Moreover, any such loss seemingly would

be compensable in money damages.

      The plaintiffs offer largely the same argument in an attempt to show that they

lack an adequate remedy at law. They argue, “if the condominium unit owners get

upside down on their investments, or have to declare bankruptcy, or suffer harm to

their credit profile, that is the definition of harm that ‘cannot be prevented or fully

rectified by the final judgment after trial.’” (ECF No. 28 at 11 (quoting Roland Machinery

Co., 749 F.2d at 386.) However, no plaintiff has presented evidence that he is actually

facing bankruptcy or harm to his credit profile as a result of not having CVR manage his

property. In fact, the court was informed at oral argument that one plaintiff was

financially able to forego rental income and therefore, unlike the other plaintiffs, had

not entered into a management agreement with an outside company.

      The court disagrees that the plaintiffs lack an adequate remedy at law. Lost

income is a frequent concern for litigants during a lawsuit, whether it is an accident

victim who cannot work or a vendor demanding payment on an invoice. Same, too,

with respect to the plaintiffs’ concerns about being able to adequately prove

consequential damages. Yet a preliminary injunction remains an extraordinary remedy.

To the extent they may have been injured by any allegedly unlawful action of the



                                            8
defendants, the plaintiffs have failed to show how damages at the conclusion of this

case would be insufficient to provide redress.

      IT IS THEREFORE ORDERED that the defendants’ motion to file a sur-reply

(ECF No. 34) is granted.

      IT IS FURTHER ORDERED that the plaintiffs’ motion for a preliminary

injunction (ECF No. 3) is denied.

      Dated at Milwaukee, Wisconsin this 22nd day of March, 2019.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                            9
